IN THE SUPREME COURT OF THE STATE OF DELAWARE



PROFESSIONAL INVESTIGATING §
& CONSULTING AGENCY, INC., §                No. 108, 2016
dba PICA,                  §
                           §
      Plaintiff Below,     §
      Appellant,           §                Court Below - Superior Court
                           §                of the State of Delaware
      v.                   §
                           §                C.A. No. N12C-06-196
HEWLETT-PACKARD COMPANY, §
                           §
      Defendant Below,     §
      Appellee.            §

                         Submitted: September 29, 2016
                         Decided:   October 12, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

      On this 12th day of October 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed. PICA has appealed the Superior Court’s denial

of PICA’s request for fees and expenses incurred on appeal. In its original appeal

before this Court, PICA did not request appellate fees and expenses, nor did it ask

that any affirmance of the judgment below be tempered by a remand to have the

Superior Court determine whether its original final judgment should be

supplemented by an award of appellate fees and expenses. If PICA believed that

the fees and expenses it incurred on appeal should be borne by the other side, it
should have made the request in its appellate filings, which would have allowed for

a timely, orderly, and efficient consideration of the request by this Court. PICA

did not do so, and therefore it is not entitled to have the Superior Court award such

fees and costs. For this reason, the appeal is without merit and the judgment of the

Superior Court is AFFIRMED.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                     Justice




                                         2